       Case 3:20-cv-00903-SALM Document 31 Filed 08/13/21 Page 1 of 9



                     UNITED STATES DISTRICT COURT
                        DISTRICT OF CONNECTICUT

------------------------------x
                              :
STACY B.                      :          Civ. No. 3:20CV00903(SALM)
                              :
v.                            :
                              :
KILOLO KIJAKAZI,              :
ACTING COMMISSIONER, SOCIAL   :
SECURITY ADMINISTRATION1      :
                              :          August 13, 2021
------------------------------x

    ORDER GRANTING PLAINTIFF’S APPLICATION FOR ATTORNEY’S FEES IN
             ACCORDANCE WITH THE AGREEMENT OF THE PARTIES

       Plaintiff Stacy B. (“plaintiff”) filed concurrent

applications for Supplemental Security Income and Disability

Insurance Benefits on February 22, 2018, and February 28, 2018,

alleging disability beginning June 6, 2017. See Certified

Transcript of the Administrative Record, Doc. #15, compiled on

November 4, 2020, (hereinafter “Tr.”) at 273-85. Plaintiff’s

applications were denied initially on June 19 2018, see Tr. 190-

200, and upon reconsideration on August 28, 2018. See Tr. 203-

10.

       On February 13, 2019, plaintiff, represented by attorney

Rebecca Bodner, appeared and testified at a hearing before

Administrative Law Judge (“ALJ”) Louis Bonsangue. See generally


1 Kilolo Kijakazi was appointed Acting Commissioner of the Social
Security Administration on July 9, 2021. She is now the proper
defendant. See Fed. R. Civ. P. 25(d); 42 U.S.C. §405(g). The
Clerk of the Court is directed to update the docket accordingly.
                                     1
     Case 3:20-cv-00903-SALM Document 31 Filed 08/13/21 Page 2 of 9



Tr. 44-88. On April 2, 2019, the ALJ issued an unfavorable

decision. See Tr. 16-43. On May 6, 2020, the Appeals Council

denied plaintiff’s request for review, thereby making the ALJ’s

April 2, 2019, decision the final decision of the Commissioner.

See Tr. 1-7. Plaintiff, represented by Attorney Meryl Anne Spat,

timely appealed that decision to this Court on July 1, 2020.

[Doc. #1]. The parties consented to the jurisdiction of the

undersigned on that same date. See Doc. #7.

     On November 9, 2020, the Commissioner (hereinafter the

“defendant” or the “Commissioner”) filed the official

transcript. [Doc. #15]. On February 1, 2021, plaintiff filed a

Motion for Reversal or Remand Order. [Doc. #19]. On April 30,

2021, defendant filed a Consent Motion to Remand to Agency Under

Sentence Four of 42 U.S.C. §405(g) [Doc. #25], which the Court

granted. [Doc. #26]. Judgment entered for plaintiff on April 30,

2021. [Doc. #28].

     On July 21, 2021, plaintiff filed an Application and

Affidavit for Attorney’s Fees Under 28 U.S.C. §2414. [Doc. #29].

On August 11, 2021, defendant filed a Response to Plaintiff’s

Application for Attorney Fees Pursuant to the Equal Access to

Justice Act. [Doc. #30]. The response states: “After discussions

with Plaintiff’s counsel, Plaintiff and Defendant agreed that

Plaintiff shall be awarded attorney fees in the amount of

$9,200.00 under the Equal Access to Justice Act (‘EAJA’), 28

                                   2
     Case 3:20-cv-00903-SALM Document 31 Filed 08/13/21 Page 3 of 9



U.S.C. §2412, in full and final satisfaction (upon payment) of

any and all claims under EAJA.” Doc. #30 at 1.

     Although the parties have reached an agreement as to the

appropriate award of fees in this matter, the Court is obligated

to review plaintiff’s counsel’s billing documents and determine

whether the proposed fee award is reasonable. “[T]he

determination of a reasonable fee under the EAJA is for the

court rather than the parties by way of stipulation.” Pribek v.

Sec’y, Dep’t of Health & Human Servs., 717 F. Supp. 73, 75

(W.D.N.Y. 1989) (citation and quotation marks omitted); see also

Rogers v. Colvin, No. 4:13CV00945(TMC), 2014 WL 630907, at *1

(D.S.C. Feb. 18, 2014); Design & Prod., Inc. v. United States,

21 Cl. Ct. 145, 152 (1990) (holding that under the EAJA, “it is

the court’s responsibility to independently assess the

appropriateness and measure of attorney’s fees to be awarded in

a particular case, whether or not an amount is offered as

representing the agreement of the parties in the form of a

proposed stipulation”). The Court therefore has reviewed the

itemization of hours incurred by plaintiff’s counsel to

determine whether the agreed upon amount is reasonable.

     For the reasons set forth herein, the Court APPROVES and SO

ORDERS the parties’ agreement as set forth in defendant’s

Response to Plaintiff’s Application for Attorney Fees Pursuant

to the EAJA [Doc. #30], and GRANTS the Application for Award of

                                   3
     Case 3:20-cv-00903-SALM Document 31 Filed 08/13/21 Page 4 of 9



Attorney’s Fees under 28 U.S.C. §2412 [Doc. #29], for the agreed

upon amount of $9,200.2

                              DISCUSSION

     A party who prevails in a civil action against the United

States may seek an award of fees and costs under the EAJA, 28

U.S.C. §2412, the purpose of which is “to eliminate for the

average person the financial disincentive to challenging

unreasonable government actions.” Commissioner, I.N.S. v. Jean,

496 U.S. 154, 163 (1990) (citing Sullivan v. Hudson, 490 U.S.

877, 883 (1989)). In order for an award of attorney’s fees to

enter, this Court must find (1) that the plaintiff is a

prevailing party, (2) that the Commissioner’s position was

without substantial justification, (3) that no special

circumstances exist that would make an award unjust, and (4)




2 Plaintiff’s motion seeks an award for $4.50 in costs. See Doc.
#29 at 2. The Court construes the parties’ agreement, as set
forth in the defendant’s response, as disposing of any request
for costs made by plaintiff. See Doc. #30 at 1. Nevertheless, it
bears noting that here, the Court granted plaintiff in forma
pauperis status. See Doc. 8. “In proceedings in which the
plaintiff is afforded in forma pauperis status, the plaintiff
may not seek costs from the United States.” Keaton v. Saul, No.
3:19CV01487(RMS), 2021 WL 131266, at *3 (D. Conn. Jan. 14,
2021); see also 28 U.S.C. §1915(f)(1) (“Judgment may be rendered
for costs at the conclusion of the suit or action as in other
proceedings, but the United States shall not be liable for any
of the costs thus incurred.”). Attorney Spat should be aware of
this provision given that she represented the plaintiff in
Keaton.
                                   4
     Case 3:20-cv-00903-SALM Document 31 Filed 08/13/21 Page 5 of 9



that the fee petition was filed within thirty days of final

judgment. See 28 U.S.C. §2412(d)(1)(B).

     In the “Table of Services Rendered” attached to plaintiff’s

application, plaintiff’s attorney claims fees for 67.83 hours of

work at a rate of $205.00 per hour. See Docs. #29 at 1, #29-1 at

9-13. The parties have reached an agreement under which

defendant would pay $9,200 in fees, which represents 44.9 hours

of attorney time. See Doc. #30 at 1. It is plaintiff’s burden to

establish entitlement to a fee award, and the Court has the

discretion to determine what fee is “reasonable.” Hensley v.

Eckerhart, 461 U.S. 424, 433, 437 (1983) (interpreting 42 U.S.C.

§1988, which allows a “prevailing party” to recover “a

reasonable attorney’s fee as part of the costs”).3 This Court has

a duty to review plaintiff’s itemized “Table of Services

Rendered” to determine the reasonableness of the hours requested

and to exclude hours “that are excessive, redundant, or

otherwise unnecessary[.]” Id. at 434. “Determining a ‘reasonable

attorney’s fee’ is a matter that is committed to the sound

discretion of a trial judge.” J.O. v. Astrue, No.

3:11CV01768(DFM), 2014 WL 1031666, at *1 (D. Conn. Mar. 14,

2014) (quoting Perdue v. Kenny A., 559 U.S. 542, 558 (2010)).


3 The “standards set forth in [Hensley] are generally applicable
in all cases in which Congress has authorized an award of fees
to a ‘prevailing party.’” Hensley, 461 U.S. at 433 n.7.


                                   5
     Case 3:20-cv-00903-SALM Document 31 Filed 08/13/21 Page 6 of 9



     Here, the Court finds that plaintiff has satisfied the

requirements of 28 U.S.C. §2412(d)(1)(B), and that an award of

fees may enter. Specifically, the Court finds that: (1)

plaintiff is a prevailing party in light of the Court ordering a

remand of this matter for further administrative proceedings;

(2) the Commissioner’s position was without substantial

justification; (3) on the current record, no special

circumstances exist that would make an award unjust; and (4) the

fee petition was timely filed.4 See 28 U.S.C. §2412(d)(1)(B). The

Court next turns to the reasonableness of the fees sought.

     In this case, plaintiff’s counsel seeks payment for 44.9

hours of work, reduced from the 67.83 hours actually incurred.

See Docs. #29, #29-1, #30. The administrative transcript in this

case was comprised of a substantial 2,278 pages and plaintiff’s

counsel submitted a thorough and well-reasoned brief. See



4 Plaintiff’s motion is timely as it was filed within thirty days
after the time to appeal the final judgment had expired. See
Melkonyan v. Sullivan, 501 U.S. 89, 96 (1991) (“[A] ‘final
judgment’ for purposes of 28 U.S.C. §2412(d)(1)(B) means a
judgment rendered by a court that terminates the civil action
for which EAJA fees may be received. The 30–day EAJA clock
begins to run after the time to appeal that ‘final judgment’ has
expired.”). “The notice of appeal may be filed by any party
within 60 days after entry of the judgment” in cases where, as
here, one of the parties is “a United States officer or employee
sued in an official capacity[.]” Fed. R. App. P. 4(a)(1)(B),
(B)(iii). Thus, in this case, the 30-day EAJA clock began to run
on June 29, 2021, 60 days after judgment for plaintiff entered.
Plaintiff timely filed her application on July 21, 2021. See
Doc. #29.

                                   6
     Case 3:20-cv-00903-SALM Document 31 Filed 08/13/21 Page 7 of 9



generally Doc. #19-1. Additionally, counsel did not represent

plaintiff during the administrative proceedings. The Court finds

the attorney time reasonable for the work claimed, including:

review of the administrative transcript [Doc. #15]; preparation

of the motion to reverse and supporting memorandum [Docs. #19,

#19-1]; and preparation of the statement of material facts [Doc.

#19-2]. Cf. Rodriguez v. Astrue, No. 08CV00154(JCH)(HBF), 2009

WL 6319262, at *3 (D. Conn. Sept. 3, 2009) (“Relevant factors to

weigh include the size of the administrative record, the

complexity of the factual and legal issues involved, counsel’s

experience, and whether counsel represented the claimant during

the administrative proceedings.” (quotation marks and multiple

citations omitted)); see also Lechner v. Barnhart, 330 F. Supp.

2d 1005, 1012 (E.D. Wis. 2004); cf. Barbour v. Colvin, 993 F.

Supp. 2d 284, 291 (E.D.N.Y. 2014).

     “Courts throughout the Second Circuit have consistently

found that routine Social Security cases require, on average,

between [twenty] and [forty] hours of attorney time to

prosecute.” Poulin v. Astrue, No. 3:10CV1930(JBA)(JGM), 2012 WL

264579, at *3 (D. Conn. Jan. 27, 2012)(citations & internal

quotation marks omitted); Cobb v. Astrue, No.

3:08CV1130(MRK)(WIG), 2009 WL 2940205, at *3 (D. Conn. Sept. 2,

2009). “However, in cases where the specific circumstances

warrant it, courts do not hesitate to award fees in excess of

                                   7
     Case 3:20-cv-00903-SALM Document 31 Filed 08/13/21 Page 8 of 9



twenty to forty hours.” Butler v. Colvin, No.

3:13CV00607(CSH)(JGM), 2015 WL 1954645, at *2 (D. Conn. Apr. 29,

2015) (citation and quotation marks omitted). Although 44.9

hours just exceeds the presumptively reasonable time for

prosecuting a Social Security appeal, the agreed upon hours

sought are reasonable given the length of the record and the

fact that plaintiff’s counsel did not represent plaintiff during

the administrative proceedings. See, e.g., Chesmar v. Saul, No.

3:18CV00284(SALM), 2019 WL 3816786, at *3 (D. Conn. Aug. 14,

2019) (finding stipulation of 44 hours reasonable given the

actual number of hours claimed by the attorney and the “number

of hours for client interaction given plaintiff’s cognitive

difficulties”); Yulfo-Reyes v. Berryhill, No. 3:17CV02015(SALM),

2019 WL 582481, at *4-5 (D. Conn. Feb. 13, 2019) (awarding fees

for 60 hours of work where, inter alia, the record at issue was

over 2,000 pages, and plaintiff’s pro bono counsel did not have

experience in Social Security law and did not represent

plaintiff during the administrative proceedings).

      Accordingly, the Court finds that the agreed upon time is

reasonable, particularly in light of the parties’ agreement,

which adds weight to the claim of reasonableness. Therefore, an

award of $9,200 in fees is appropriate. Therefore, the Court

APPROVES and SO ORDERS the parties’ agreement as set forth in

defendant’s Response to Plaintiff’s Application for Attorney

                                   8
     Case 3:20-cv-00903-SALM Document 31 Filed 08/13/21 Page 9 of 9



Fees Pursuant to the EAJA [Doc. #30], and GRANTS the Application

for Award of Attorney’s Fees under 28 U.S.C. §2412 [Doc. #29],

for the agreed upon amount of $9,200.

     SO ORDERED at New Haven, Connecticut this 13th day of

August, 2021.

                                  /s/                 .
                           Hon. Sarah A. L. Merriam
                           United States Magistrate Judge




                                   9
